DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (claims 11-20) in the reply filed on 05/31/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Isogai (US 2018/0269196).
Regarding claim 20, Isogai discloses a method for manufacturing a three-dimensional memory, comprising: forming a stacked film comprising alternating first insulating layers  (Fig.3, numeral 12a) and a second insulating layers (11); 4Application No. 17/003,803Docket No.: TAI/3035US forming a memory hole (Fig.4, numeral 70) in the stacked film; sequentially forming a first insulating film (Fig.7, numeral 20), an electric charge storage layer (30), a second insulating film (40), and a first semiconductor layer (50) in the memory hole (70) formed in the stacked film; forming a first recess in the stacked film (Fig. 8; [0054]) ,  and supplying an oxidizing gas mix (Fig.6, numerals 202,  203) to the first recess, the oxidizing gas mix comprising deuterium gas and water vapor ([0037], [0038]) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai (US 2018/0269196) in view of Han (US 2019/0136132).
Regarding claim 11, Isogai discloses a method for manufacturing a semiconductor device, comprising: forming a stacked film comprising alternating first insulating layers (Fig. 5, numeral 12a)  and second insulating layers (11); forming a first insulating film (Fig.7, numeral 20), an electric charge storage layer (30), a second insulating film (40), and a first semiconductor layer (50) in a hole (70) formed in the stacked film (Fig.5); and simultaneously oxidizing with a first gas (Fig.6, numeral 203) and introducing deuterium atoms (Fig.8, numeral 90) into the first insulating film (20), the electric charge storage layer (30) with a second gas (202).
Isogai does not disclose forming a first recess in the stacked film and that a surface of a second semiconductor layer that is exposed in the first recess is oxidized with the first gas.
Isogai however discloses the substrate with stacked film with formed memory hole is oxidized in the process chamber ([0035]). Han however discloses forming a first recess (Fig.4, numeral 600) in the stacked film and that a surface of a second semiconductor layer (10) is exposed. 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Isogai with Han to form a first recess in the stacked film and that a surface of a second semiconductor layer that is exposed in the first recess is oxidized with the first gas for the purpose of forming a semiconductor device with increase degree of integration (Han, [0003]).
Regarding claim 12, Isogai discloses removing the first insulating layers (Figs. 7, 8, numeral 12a) to form second recesses between the second insulating layers before the introduction of the deuterium atoms (Fig.8, numeral 90); and forming an electrode layer (Fig.10, numeral 21) in each of the second recesses after the introduction of the deuterium atoms (90).
Regarding claim 13, Isogai discloses after the introduction of the deuterium atoms ([0066]), removing the first insulating layers to form second recesses between the second insulating layers after the introduction of the deuterium atoms ([0067]), and forming an electrode layer (12) in each of the second recesses (Fig.13).  
Regarding claim 15, Isogai discloses wherein the electric charge storage layer (30) contains silicon and nitrogen ([0025]).  
Regarding claim 16, Isogai discloses wherein the second insulating film (40) contains silicon, oxygen, and nitrogen ([0026]).  
Regarding claim 17, Isogai discloses wherein the first insulating film (20) contains silicon and oxygen ([0024]).  
Regarding claim 18, Isogai wherein the first gas (203) is water vapor ([0038]), and the second gas is deuterium gas ([0037]).  
Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein the partial pressure ratio of the first gas and second gas is set such that oxidation of the second semiconductor layer occurs preferentially as compared to the first insulating layer as required by claim 14.
The search of the prior art does not disclose or reasonably suggest wherein the introduction of the deuterium atoms does not introduce light hydrogen atoms into the first insulating film, the electric charge storage layer, or the second insulating film as required by claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891